SUMMARY ORDER

Safwat Khedr appeals from the judgment of conviction entered in the United States District Court for the Eastern District of New York (Gershon, J.). He claims that his counsel was ineffective for failing to move for severance. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
A defendant’s counsel provides ineffective assistance only where “that counsel’s representation [falls] below an objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Although “this court has expressed a baseline aversion to resolving ineffectiveness claims on direct review,” it has done so when, as here, “their resolution is beyond any doubt or to do so would be in the interest of justice.” United States v. Khedr, 343 F.3d 96, 99-100 (2d Cir.2003) (internal quotations and citation omitted).
Khedr’s counsel considered moving for severance and deliberately decided against doing so, informing the court “that such a motion [would have been] groundless.” In any event, Khedr was not prejudiced because even had Khedr’s counsel submitted this motion, the district court would not have erred in denying it.
Accordingly, the judgment of the district court is hereby AFFIRMED.